Citation Nr: 0948851	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for the 
bilateral pes planus disability.


REPRESENTATION

Appellant represented by:	Thomas P. Higgins, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from February 1960 to 
March 1963.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2006 rating 
decision issued by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Oakland, California that, in part, 
granted service connection for bilateral pes planus and 
assigned an initial noncompensable evaluation for that 
disability.

The Veteran then appealed the RO's assignment of an initial 
non-compensable evaluation.  In a May 2009 decision, the 
Board upheld the RO's denial of an initial evaluation in 
excess of zero percent for the bilateral pes planus 
disability.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  

In October 2009, the parties filed a Joint Motion for Remand; 
the basis for the Joint Motion for Remand was that the Board 
had provided inadequate reasons and bases for its decision.  
An October 2009 Order of the Court granted the Joint Motion 
and vacated the Board's decision.  The issue on appeal was 
remanded for readjudication pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

Again, the Veteran is appealing the initial rating that was 
assigned to the bilateral foot disability after service 
connection was granted.  As such, Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  Consequently, the 
evidence to be considered includes that for the entire time 
period in question, from the original grant of service 
connection to the present.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.



REMAND

A determination has been made that additional development is 
necessary with respect to the initial rating issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

Review of the evidence of record indicates that the appellant 
has been incarcerated throughout the appeal period.  In 
written statements submitted by the appellant in July 2007, 
and July 2008, he indicated that he had been in receipt of 
treatment from a prison doctor for his pes planus disability, 
including orthopedic shoes.  However, no prison records, 
medical or otherwise, are of record.  Any such prison 
treatment records should be identified (with assistance of 
the appellant as necessary), obtained, and associated with 
the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore in order to fulfill the duty to assist, all of the 
relevant treatment records should be obtained and associated 
with the claims file.

The appellant has not been afforded a VA medical examination 
of his feet.  The severity and extent of his bilateral pes 
planus disability cannot be ascertained without such an 
examination.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  
Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the 
record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim on appeal.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

The Board is fully cognizant that the appellant is serving a 
25-year to life term in prison and that the Court has 
recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995) (holding that the Secretary lacked the 
authority to compel the warden of a state prison to release a 
veteran for psychiatric examination).  Nevertheless, VA 
adjudicators must "tailor their assistance to the peculiar 
circumstances of confinement.  [Incarcerated veterans] are 
entitled to the same care and consideration given to their 
fellow veterans."  See Bolton, 8 Vet. App. at 191, quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Review of 
the evidence of record reveals that the Soledad Correctional 
Training Facility (C.T.F. Central) reported that it was 
unable to provide an examination for the appellant.  It is 
not clear whether the C.T.F. has refused to transport the 
appellant to a VA facility for evaluation.  In any case, the 
evidence of record does not document any refusal by C.T.F. 
Soledad Central to have the appellant examined by VA 
personnel.  While it appears that the RO was informed that 
there were no VA Palo Alto Health Care System examiners who 
were able to travel to the prison, there is no indication 
that RO considered the use of a fee basis examiner (as noted 
in the Joint motion for Remand).  

On remand, the RO must take all reasonable steps to secure 
examination of the appellant.  If said examination cannot be 
accomplished, the record must clearly document the attempts 
made and the reasons why the examination did not take place.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2009) is completed with regard to the 
issue on remand. 

2.  The RO should contact the appellant 
and his attorney to obtain the necessary 
release(s) required to obtain his Soledad 
Central Correctional Training Facility 
records from 2004 to the present.  In 
particular, the records of all foot-
related services/evaluations must be 
obtained, with assistance from the 
appellant and his attorney as needed.  
This should include all relevant 
treatment records from Dr. Dexter and all 
orders for orthopedic shoes or other 
appliances.  To the extent that there is 
an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his attorney 
should also be informed of the negative 
results, and should be given opportunity 
to submit the sought-after records.

3.  The RO should schedule the Veteran 
for an in-prison pes planus evaluation to 
determine the current severity of his 
bilateral flat feet disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  If such an evaluation 
cannot be scheduled, documentation of 
this and the reasons why must be included 
in the claims file.

In conjunction with the examination, the 
appellant should be asked to identify all 
affected areas and symptomatology in 
terms of frequency, duration and extent 
of the symptoms.  All indicated studies 
should be completed.  

The examiner should also note the extent 
of the limitation of the appellant's 
function of his feet, including gait 
impairment and pain on use of the feet.  
In particular, the examiner should 
indicate whether the appellant has:
        
        a.) mild symptoms relieved by built-
up shoe or arch support (unilateral or 
bilateral);
        
        b.) moderate symptoms with the 
weight-bearing line over or medial to the 
great toe, inward bowing of the tendo-
achillis, pain on manipulation and use of 
the feet (unilateral or bilateral);
        
        c.) severe symptoms with objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, characteristic 
callosities (unilateral or bilateral); 
or,
        
        d.) pronounced flatfoot, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo-achillis on manipulation, not 
improved by orthopedic shoes or 
appliances (unilateral or bilateral).

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Fenderson v. West, 12 
Vet. App. 119 (1999) and 38 C.F.R. 
§ 3.321.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  No action by the 
appellant is required until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

